Reed, J.,
delivered the opinion of the court.
This is an appeal by the road commissioners of the [Fourth supervisor’s district of Itawamba county from the judgment of the circuit court affirming an order of the board of supervisors of the county. In the order affirmed, the hoard refused to make any further order in the matter of the sale and issuance of bonds of the road district. This matter was before us on a former appeal. Robinson v. Board of Supervisors, 62 So. 3. The opinion delivered by us on that hearing contains a statement of the case as far as it had progressed at that time. It was therein held that mandamus would not lie to compel the board of supervisors to issue and sell the road bonds as desired by the commissioners; that the -commissioners had the right of appeal, provided in section 80 of the Code of 1906, to the circuit court, from the decision of the supervisors. Shortly after the decision of the case on the former appeal, appellants filed with the board of supervisors a supplemental report and petition. In this they reviewed all of the proceedings in the matter before the supervisors up to and including the final order, which was the foundation for the mandamus suit, and prayed: (1) For another order for publication of the sale of bonds; (2) for allowance to commissioners and surveyors; and (3) for the fixing of the amount of the bonds to be offered for sale at either the sum of nineteen thousand five hundred dollars or twenty-one thousand dollars. In a prior order of the board the amount of the bonds had been fixed at twenty-one thousand dollars. In the order of the board made at *354the February term, 1913, in response to a second supplemental report and petition, asking the board to amend and modify an order made at the November meeting, 1911, the board denied the amendments requested, and refused to make any further order in the case. As. stated above, no appeal was taken to the circuit court from this action by the board, but mandamus was invoked. The petition filed by the commissioners after the former appeal was decided by this court, and which petition was considered at the August meeting, 1913, was. another supplemental report and petition, bringing no-new matter before the board, and asking, practically,, for the same action by the board as that prayed for in the petition, which was acted on at the February meeting.
We quote as follows from the order of the board made-at the August meeting, 1913, in response to the last supplemental report and petition:
“This cause came on for hearing on the petition of Floyd Robinson et al., road commissioners of the Fourth, district of the said county, asking the board to make an order for the issuance and sale of the bonds of the said district with which to build roads. And it appearing to the board that all matters and things involved, in this cause and said petitions were settled and determined by this board by an order entered in this cause at its February meeting, 1913, on the fourth day of the-said month, which order is recorded in the minute book 1211 page 45 and 46: It is therefore ordered and adjudged by the board that no further order be made in. this cause-; it being the judgment of the board that it ought not to be done, and cannot be done under the law.”
From this order an appeal was taken to the circuit court where the case was heard and determined on bill of exceptions, as provided for in the statute.
. Appellants had lost by limitation the right of appeal from the order made at the February term, 1913, of the *355hoard of supervisors. The order made at the August term, 1913, was in all respects the same as the February order. Appellants could not, by again going before the board with practically the same petition and for the same purpose, and having entered again the former judgment the right of appeal from which had been lost by limitation, obtain again a right of appeal. Appellants are barred of the right of appeal in this case.

Affirmed.